THE THIRTEENTH COURT OF APPEALS

                                   13-13-00507-CR


                               THE STATE OF TEXAS
                                       v.
                                    JOSE RUIZ


                                   On Appeal from the
                    25th District Court of Gonzales County, Texas
                                Trial Cause No. 34-13-B


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes that the judgment of the trial court should be reversed and the cause

remanded to the trial court. The Court orders the judgment of the trial court REVERSED

and REMANDED for further proceedings in accordance with its opinion.

      We further order this decision certified below for observance.

March 11, 2021